Citation Nr: 1417790	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2007, the Veteran submitted a claim to reopen entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  In a May 2008 rating decision, the RO reopened the claim of entitlement to service connection for bilateral hearing loss, and then denied the claim on the merits, and denied the claim of entitlement to service connection for tinnitus.  In July 2012, the Board reopened the claim of entitlement to service connection for left ear hearing loss, but denied the issue of reopening service connection for right hear hearing loss.  The Board then remanded the issues of service connection for left ear hearing loss and tinnitus.  

The Veteran testified at a hearing before the undersigned, held at the RO in San Antonio, Texas, in January 2012.  A transcript of that hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably reflect that a left ear hearing loss and tinnitus preexisted the Veteran's military service.

2.  The Veteran's left ear hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.

3.  The Veteran's tinnitus was not present during service, and the evidence does not show that it is related to noise exposure or other incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties 

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded July 2012 and January 2013 VA medical opinions to determine whether his hearing loss and tinnitus were the result of acoustic trauma in service.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained a history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  Also, the record does not show prejudicial error under Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service connection 

The Veteran contends he is entitled to service connection for left ear hearing loss and tinnitus incurred in service as the result of acoustic trauma when a rifle accidentally discharged near his left ear.  For the reasons that follow, the Board finds that neither hearing loss nor tinnitus were incurred in service, were manifest within one year of separation from service or are otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  However, the United States Court of Appeals for Veterans Claims (Court) recently held that, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, No. 11-2355 (Vet. App. October 24, 2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).

The Veteran's service treatment records (STRs) indicate that in September 1971 the Veteran completed a Report of Medical History, the Veteran indicated that he had prior ear, nose, or throat trouble.  He indicated to the examiner that he had a previous ear operation and that he had a "plastic eardrum or something like that."  Audiometric findings from the examination revealed that he had normal hearing for VA purposes.  38 C.F.R. § 3.385 (2013).  

STRs from November 1971 show the Veteran sought emergency treatment with a complaint of an earache.  Examination of his ear revealed that he was healing from a perforated tympanic membrane.  No indication was made as to when he suffered the perforation.  A subsequent report of medical treatment, dated one day later, contains a notation indicating that the Veteran had a tympanoplasty approximately one year before.  His tympanic membranes were noted to be within normal limits and his left tympanic membrane was noted to be intact.  The impression was postoperative tympanoplasty.  On a November 1971 physical profile, the Veteran was noted to have a prosthetic left ear drum.  A later December 1971 physical profile revealed that the Veteran was to be placed on limited duty due to flat sensorineural hearing loss.  Two December 1971 audiograms revealed that the Veteran had significant bilateral hearing loss at that time, left worse than right. 

A Medical Board examination was conducted in January 1972.  Audiometric testing revealed significant bilateral hearing loss, again, left worse than right.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that he was not qualified for induction.  In a January 1972 clinical record, he was noted to have had a long history of chronic ear disease with perforations.  The clinical record further indicated that the Veteran first sought treatment in November 1971, and indicated that he had undergone a tympanoplasty one year prior to his enlistment, as previously noted.  The clinical report further asserted that physical examination in November 1971 revealed tympanic membranes within normal limits; however poor motion was noted on the left one.  The Veteran had reported having good hearing since tympanoplasty, in spite of the fact that the perforation had been closed.  His hearing was further noted to have gotten worse during his time on active duty.  The clinical record also noted that on examination with pneumatic otoscope, his tympanic membrane was still intact but did not move well on the left side.  Audiometric testing revealed a flat neural sensory hearing loss on the right side with a small conductive hearing loss and a mild sensorineural hearing loss, flat, on the left side.  The recommendation was to present the Veteran's case to the Medical Board for consideration for separation as he did not meet induction standards.

Subsequent January 1972 Medical Board proceedings reveal that the Veteran was noted to have bilateral sensorineural hearing loss that pre-existed his entry into service.  The Veteran signed a January 1972 disposition form indicating that he requested discharge from military service by reason of erroneous induction/enlistment, because he did not meet induction/enlistment standards at the time of his enlistment.  The Veteran was finally separated from service in February 1972.

Post-service medical evidence of record reveals that the Veteran was found to have left ear hearing loss for VA purposes during a November 1988 VA audiological evaluation.  In December 2007, the Veteran's private audiologist provided a letter indicating that she had seen the Veteran for an audiological evaluation in September 2007.  At that time the Veteran reported to having hearing loss dating back to his military service, and that he incurred hearing loss as a result of being in close proximity to a gunshot blast.  He further reported that his tympanic membrane ruptured during the blast.  The audiologist indicated that audiometric testing revealed that he had mild to moderate sensorineural hearing loss in the left ear.  She then opined that it was at least as likely as not that the Veteran's left ear hearing loss was the result of acoustic trauma suffered during his military service. 

The Veteran was afforded a VA audiological examination in April 2008. During the examination, he again reported suffering acoustic trauma during his military service.  The examination results in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
30
40
35

Speech recognition was 74 percent in the left ear.  With respect to the question of whether the Veteran's hearing loss pre-existed his active service, the examiner concluded that the Veteran's enlistment examination revealed audiometric thresholds within normal limits.  The examiner noted no records of ear surgery in the Veteran's STRs, however, a close review of the service treatment records indicates that the Veteran reported a pre-service history of surgery at that time.  

In a July 2012 VA opinion report, a VA audiologist opined that it was not clear and unmistakable that the Veteran entered active military service with pre-existing left ear hearing loss and tinnitus because the Veteran's induction physical conducted in September 1971 show hearing within normal limits in both ears.  The Veteran did indicate he experienced ear, nose, or throat trouble prior to service, but explained that the trouble was a tonsil and ear surgery prior to service.

The audiologist further opined that the Veteran's binaural hearing loss and tinnitus were not caused by military service.  The examiner explained that the record contained many inconsistencies regarding the Veteran's hearing loss.  In an in-person interview with the Veteran, he reported to the audiologist that he, in fact, did not have surgery on his left ear prior to service, and instead claims he had the surgery during service.  The audiologist noted the STRs did not support that contention.  The audiologist further noted the Medical Board specifically determined the Veteran had a history of ear problems and had a tympanoplasty in the left ear prior to entering service, and that the Veteran was medically boarded based on the fact that ear problems existed prior to service.  The only note the audiologist found regarding an in -service procedure conducted on the Veteran's ear involved a wart removal, which would not impact hearing.  The Veteran also reported an accident in service where a rifle was discharged next to his left ear, and he underwent a surgery.  

The audiologist concludes that the separation audiometric examinations are not valid because it would be "virtually impossible for a 17 year old to go from having normal hearing all the way to being essentially deaf in the course of a few months."  The audiologist noted there was nothing within the STRs that could cause such hearing loss.  The audiologist further concludes the audiometric exams are suspicious because the report indicates the Veteran's right ear shows the same degree of hearing loss as his left, though the Veteran specifically mentioned that it was his left ear that sustained the damage.  

The audiologist explains that the hearing loss shown on the separation examination would not be caused by undergoing a tympanoplasty.  Further, if the Veteran had a ruptured eardrum or a tympanoplasty that was not effective (though the audiologist notes this is not the case because the STR note from November 1971 reports "TMs intact"), there would be a low frequency conductive hearing loss.  Lastly, the audiologist states that the configuration and degree of hearing loss is not consistent with noise exposure or acoustic trauma because it would show a "noise notch" between 3-6 kHz, not a severe flat sensorineural loss, as is present in the Veteran's STRs.  The audiologist clarifies that the physician who wrote the Veteran's medical board would not necessarily be familiar with what type or degree of hearing loss should be expected, and that the tests were likely performed by a technician, not an audiologist who would have called attention to the inconsistency.

The audiologist then considers subsequent tests at the VA and by the Veteran's private audiologist, and concludes they also serve to negate the validity of the last three hearing tests the Veteran had while in the military.  Sensorineural hearing loss, the examiner explains, is a permanent condition and does not improve with time.  However, hearing tests in 1988 and beyond show better hearing and sometimes normal hearing, and therefore the audiologist concluded that the hearing loss shown in service was not valid.

Finally, the audiologist explained that hearing loss typically changes very slowly over time and in very predictable ways based on etiology of the loss.  The Veteran's hearing, however, lacked consistency between many of his hearing tests.  The left ear tests from 1988 and the test performed by the audiologist at the time of the examination revealed normal bone conduction thresholds in the left ear.  Because bone conduction measures inner ear sensitivity, and because the bone conduction tests were normal, the examiner concluded no damage could be attributed to noise exposure.  

Regarding tinnitus, the examiner concluded that there were no complaints of tinnitus in service, and there is no hearing loss in service to which tinnitus could be attributable.  Therefore, the examiner concluded it was less likely than not that the Veteran's tinnitus was related to any event during military service.

In a January 2013 addendum VA opinion, a VA audiologist, in response to the question of whether it is clear and unmistakable that the Veteran entered active military service with a preexisting hearing loss and tinnitus, opined that the Veteran's enlistment physical dated September 1971 reveals that he had normal hearing in both ears when he entered military service, and there was no complaint of tinnitus in service.

In response to whether it was less likely than not that the Veteran's current left ear hearing loss and tinnitus were etiologically related to any event during service, the audiologist determined that the Veteran did not enter service with pre-existing left ear hearing loss and tinnitus, despite his medical board report of January 1972 diagnosing bilateral sensorineural hearing loss, because subsequent hearing tests, including the VA diagnostic evaluation of November 1988 that revealed normal hearing in the left ear, showed the medical board report results were untrue.  The audiologist further notes that the Veteran had normal bone conduction thresholds in the left ear on that evaluation so he could not have had bilateral sensorineural hearing loss.  Due to the inconsistencies in the Veteran's hearing tests, the audiologist determined that pinpointing the etiology of the tinnitus would require mere speculation on the part of the examiner.

In March 2008, the Veteran's mother submitted a statement in which she asserted that prior to her son's enlistment he had no surgeries and did not have a surgical operation on his left ear.  She further stated that her son made a comment "without realizing what he was saying at the time," and it was her belief that "because he was scared and joining at an early age he assumed he knew what he was saying to impress."  She described an incident in which the Veteran was injured when a soldier unloaded his weapon on the Veteran's ear, and that she received a phone call informing her of the Veteran's condition.

In a January 2012 Board hearing, the Veteran stated he was involved in an accident in service when a soldier unloaded his rifle near the Veteran.  He reported that he could not hear anything after this incident, and he was then transported to the ENT clinic emergency room, where surgery was performed on his ear.  He stated he was in emergency care for 2 to 3 days.  The Veteran testified that he did report preexisting hearing loss at his induction examination in service, but that he "was just mouthing off."

In a February 2013 statement submitted by the Veteran, he asserted that he never had surgery prior to enlistment, and the hearing loss demonstrated by the audiometric testing done prior to separation from service was due to the accident in service at the rifle range.  The Veteran reported his bilateral tinnitus started after the accident.  He further stated he was treated at the Fort Polk emergency center where surgery was performed on his ear.

The Veteran's April 2008 VA examination showed the Veteran had puretone thresholds of 40 decibels at 500 Hertz and 3000 Hertz in the left ear, and a speech recognition score of 74 percent.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The Veteran was also diagnosed with bilateral tinnitus at the examination.  The current disability element is well established. 

As noted above, at the Veteran's in-service induction examination dated September 1971, he indicated he had previous ear, nose, and throat trouble, and remarked he had a plastic eardrum.  However, the audiometric testing conducted at the time indicated normal hearing.

Rebuttal of the presumption of soundness requires clear and unmistakable evidence showing that a disability existed prior to service, as well as clear and unmistakable evidence that this disability was not aggravated by service.  As discussed above, the July 2012 and January 2013 VA audiologists both opined that the evidence did not clearly and unmistakably show that the Veteran had hearing loss and tinnitus that pre-existed service because his entrance examination showed normal hearing.  The Board finds that this evidence does not clearly and unmistakably establish that a hearing loss and tinnitus existed prior to service.  Accordingly, the presumption of soundness is not rebutted, and the Board will consider the Veteran's claim under a direct service connection analysis.

In this case, there is conflicting evidence on the issue of nexus that must be weighed.  In support of the claim there is a December 2007 letter from "J.M.,"  a private audiologist, which states "it is at least as likely as not that the hearing loss in the left ear is the result of the acoustic trauma incurred during rifle range practice while [the Veteran] was in the Army."  A subsequent addendum submitted in January 2012 from J.M. states it is at least as likely as not that the tinnitus is due to the excessive noise exposure incurred while in the service.  The claim is also supported by the Veteran's lay statements that he believes that his hearing loss and tinnitus were caused by his service.  This evidence is contradicted by the July 2012 VA examination report.  The July 2012 examination report explained that the examiner reviewed the Veteran's medical history obtained from the claims file and interviewed the Veteran, and opined that the Veteran's hearing loss and tinnitus were not caused by military service, based on inconsistencies in the record, and the audiometric testing conducted subsequent to service which revealed better hearing, as well as the lack of in-service complaints of tinnitus or hearing loss to which tinnitus could be attributed.

The Board finds the July 2012 VA opinion more probative than that expressed by J.M. in the December 2007 letter and January 2012 addendum.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the July 2012 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's hearing loss and tinnitus are not related to service.   Therefore, it is entitled to great probative weight.  

The favorable medical evidence is less persuasive.  The December 2007 letter from J.M. based her opinion on the Veteran's report that he was exposed to a gunshot blast nearby, however, the examiner's opinion did not reflect that it was based on a review of the Veteran's entire record or a full oral history provided by the Veteran, including lack of medical records associated with the claimed accident in service, or the subsequent post-service hearing tests reflecting better hearing.  Thus, the record does not show that the private examiner had "knowledge of the relevant facts" pertaining to the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In contrast, the July 2012 opinion was based on an exhaustive review and analysis of the information included in the record.  For these reasons, the Board assigns considerably greater weight to the July 2012 VA opinion than to the December 2007 and addendum opinion from J.M.  In so finding the Board notes that given the "invalid" in-service audiograms, the record does not credibly show that any type of hearing loss currently suffered by the Veteran had its onset during service.  The Board also notes that the Veteran's current statements that the onset of his tinnitus occurred right after the accident are inconsistent with service treatment records which show that when the Veteran's ears were evaluated, he did not complain of tinnitus.  The Board places more probative value on the earlier statements because of their proximity to service.  Also, the more probative medical opinion evidence indicates that the service treatment records fail to show a credible injury mechanism (noise induced hearing loss) that would have caused the tinnitus.  Thus, the onset of tinnitus in service or as the result of service is not established by credible evidence.   

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and tinnitus, and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board notes that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could theoretically be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of medical experts who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the July 2012 and January 2013 VA opinions.   

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

There is no probative evidence of significant weight supporting presumptive service connection.  The sole supporting evidence is the Veteran's own lay statements regarding continuity of symptomatology.  However, treatment records from November 1988 show better hearing.  The more probative medical opinion evidence of record shows there is no causal connection between the Veteran's hearing loss/tinnitus to service.  Therefore, the Board concludes that a left ear hearing loss did not manifest within one year of separation from service.  

As the negative VA opinions on the question of nexus carry the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to in-service acoustic trauma.  As such, service connection for left ear hearing loss and tinnitus are not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


